

116 HR 8677 IH: Home health Emergency Access to Telehealth Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8677IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Marshall (for himself, Ms. Sewell of Alabama, Mr. Arrington, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide payments for home health services furnished via visual or audio telecommunication systems during an emergency period.1.Short titleThis Act may be cited as the Home health Emergency Access to Telehealth Act or the HEAT Act.2.Authorization of payments for home health services furnished via visual or audio telecommunication systems during an emergency period(a)Waiver authority(1)In generalThe first sentence of section 1135(b) of the Social Security Act (42 U.S.C. 1320b–5(b)) is amended—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8), by striking the period at the end and inserting ; and; and(C)by adding the following new paragraph:(9)in the case of home health services furnished in an emergency area (or portion of such an area) during any portion of any emergency period (as those terms are defined in subsection (g)(1)(C)), the provisions of subparagraphs (A) and (B) of section 1895(e)(1), as determined appropriate by the Secretary..(2)Definitions of emergency area; emergency periodSection 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) is amended—(A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(B)by adding at the end the following new subparagraph:(C)Additional exceptionFor purposes of subsection (b)(9), an emergency area is a geographical area in which, and an emergency period is the period during which, there exists a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act..(b)AuthorizationSection 1895(e) of the Social Security Act (42 U.S.C. 1395fff(e)) is amended—(1)in paragraph (1), by striking Nothing and inserting Subject to paragraph (2), nothing;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following new paragraph:(2)Exception for public health emergenciesNothing in this section shall be construed as preventing a home health agency furnishing a home health unit of service for which payment is made under the prospective payment system established by this section for such units of service from furnishing services via a video or audio telecommunication system if such services—(A)are furnished pursuant to a waiver under section 1135(b)(9);(B)constitute no more than 50 percent of the number of billable visits, consistent with the in-person visit equivalency determination, billed under the 30-day period of care established under section 484.215(f) of title 42, Code of Federal Regulations;(C)are furnished to a beneficiary under a plan of care established by a physician or practitioner with whom the beneficiary has an existing care relationship prior to the receipt of home health services that includes home health services to be furnished via a video or audio telecommunication system; and(D)such beneficiary consents to receiving home health services via a video or audio telecommunication system..(c)Implementation(1)In generalThe Secretary shall prescribe regulations to apply to home health services furnished pursuant to the amendments made by this Act, which shall become effective no later than 60 days after the date of enactment of this Act. The Secretary shall issue an interim final rule, if necessary, to comply with the required effective date.(2)ConsiderationsIn prescribing such regulations, the Secretary may consider including—(A)standards for the content of orders and patient consent for such services;(B)documentation of such services provided and billing units of such services;(C)the nature and level of resources utilized for such services provided via video or audio telecommunication systems for purposes of determining equivalency with in-person visits in establishing the payment for such services; and(D)standards to ensure program integrity and prevent the incidence of fraud, waste, and abuse with respect to such services.